Eckert, C. J. On June 17, 1946 the claimant, Meriam Evans, was driving her automobile in a southerly direction on U. S. Route No. 45 in White County, Illinois; she was driving about twenty-five miles per hour; Gordie Mills, an employee of the respondent, was operating a tractor mower on the highway, cutting weeds alpng the shoulders. This route is maintained by the respondent through the Division of Highways. As claimant approached a relatively deep cut out section of the pavement, her car was overtaken by the motorized mower; the mower was so negligently and carelessly driven and operated that it overturned on the embankment, and fell upon her automobile, causing property damage in the amount of $83.75. The record consists of the complaint, a departmental report which substantially corroborates the complaint, a stipulation that the departmental report constitute the record, and waiver of statement, brief and argument by both claimant and respondent. The record shows a duty on the part of the defendant, and a failure to perform that duty, and a resulting injury. The law attaches to such failure of duty the charge of negligence. (Miller vs. Kresge Co., 306 Ill. 104.) An award is therefore entered in favor of the claimant in the amount of $83.75.